Case 1:19-cv-23812-MGC Document 1 Entered on FLSD Docket 09/12/2019 Page 1 of 12



                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.:

  WINDY LUCIUS,

         Plaintiff,

  v.

  INTERCONTINENTAL HOTELS
  GROUP RESOURCES, LLC,

              Defendant.
  __________________________________/

                             COMPLAINT FOR INJUNCTIVE RELIEF

         Windy Lucius, (“Plaintiff”) by and through her undersigned counsel, hereby files this

  complaint and sues Defendant, INTERCONTINENTAL HOTELS GROUP RESOURCES, LLC,

  a foreign limited liability company doing business in Florida and alleges as follows:

                                          INTRODUCTION

         1.      Plaintiff    Windy     Lucius     brings    this   action     individually    against

  INTERCONTINENTAL HOTELS GROUP RESOURCES, LLC, (“Defendant”), alleging

  violations of Title III of the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq.,

  (hereinafter, “ADA”).

         2.      Plaintiff is blind. She is young, social and involved. She has been blind for the past

  nine years. She uses the internet to help her navigate a world of goods, products and services like

  the sighted. The internet, websites and mobile applications provide her a window into the world

  that she would not otherwise have. She brings this action against Defendant for offering and

  maintaining a mobile application (software that is intended to run on mobile devises such as phones

  or tablet computers) that is not fully accessible and independently usable by visually impaired
Case 1:19-cv-23812-MGC Document 1 Entered on FLSD Docket 09/12/2019 Page 2 of 12



  consumers. The mobile application (“app”) at issue is available through the Apple “app store” for

  download and installation on Apple devices, (hereinafter, “app”). Defendant developed the app

  and made it available to millions of phone and tablet users in the Apple app store.

         3.      Plaintiff is also an advocate of the rights of similarly situated disabled persons and

  is a “tester” for the purpose of asserting her civil rights and monitoring, ensuring, and determining

  whether places of public accommodation and/or their websites are in compliance with the ADA.

         4.      Defendant offers its hotel-related app to the general public from which it allows

  users to make reservations using the Hotel’s online reservation system, as well as access the

  reservation system, explore hotel amenities and area activities in conjunction with its physical

  location. Defendant has subjected itself to the ADA because Defendant’s app is offered as a tool

  to promote, advertise and make reservations for its brick and mortar locations, which are places of

  public accommodation. As a result, the app must interact with Defendant’s physical locations and

  the public, and in doing so must comply with the ADA, which means it must not discriminate

  against individuals with disabilities and may not deny full and equal enjoyment of the goods and

  services afforded to the general public.

         5.      Blind and visually impaired consumers must use the assistive technology on the

  iPhone to access app content. The app must be designed and programmed to work with the assistive

  technology available on the iPhone. Defendant’s app, however, contains digital barriers which

  limit the ability of blind and visually impaired consumers to access it, even with Apple’s assistive

  technology.

         6.      Defendant’s app does not properly interact with Apple’s assistive technology in a

  manner that will allow the blind and visually impaired to enjoy the app, nor does it provide other

  means to accommodate the blind and visually impaired.




                                                   2
Case 1:19-cv-23812-MGC Document 1 Entered on FLSD Docket 09/12/2019 Page 3 of 12



          7.      During the off-season, hotel rates in South Florida drop considerably. This time

  affords many who live in South Florida the opportunity to stay in local hotels. Plaintiff has

  downloaded and attempted to patronize Defendant’s app in the past and intends to continue to

  make further attempts to patronize Defendant’s app so that she can make reservations for a short

  vacation or get away. However, unless Defendant is required to eliminate the access barriers at

  issue and required to change its policies so that access barriers do not reoccur on Defendant’s app,

  Plaintiff will continue to be denied full and equal access to the app as described and will be deterred

  from fully using Defendant’s app for making reservations or exploring the amenities at the physical

  locations.

          8.      Plaintiff continues to attempt to utilize the app and/or plans to continue to attempt

  to utilize the app in the near future. In the alternative, Plaintiff intends to monitor the app in the

  near future, as a tester, to ascertain whether it has been updated to interact properly with screen

  reader software.

          9.      Plaintiff is continuously aware of the violations on Defendant’s app and is aware

  that it would be a futile gesture to attempt to utilize the app as long as those violations exist unless

  she is willing to suffer additional discrimination.

          10.     Plaintiff has suffered, and continues to suffer, frustration and humiliation as the

  result of the discriminatory conditions present at Defendant’s app. By continuing to operate its app

  with discriminatory conditions, Defendant contributes to Plaintiff’s sense of isolation and

  segregation and deprives Plaintiff the full and equal enjoyment of the goods, services, facilities,

  privileges and/or accommodations available to the general public. By encountering the

  discriminatory conditions at Defendant’s app, and knowing that it would be a futile gesture to

  attempt to utilize the app unless she is willing to endure additional discrimination, Plaintiff is




                                                     3
Case 1:19-cv-23812-MGC Document 1 Entered on FLSD Docket 09/12/2019 Page 4 of 12



  deprived of the meaningful choice of freely visiting and utilizing the same accommodations readily

  available to the general public and is deterred and discouraged from doing so. By maintaining an

  app with violations, Defendant deprives Plaintiff the equality of opportunity offered to the general

  public.

            11.   Plaintiff has suffered and will continue to suffer direct and indirect injury as a result

  of the Defendant’s discrimination until the Defendant is compelled to comply with the

  requirements of the ADA.

            12.   Plaintiff has a realistic, credible, existing and continuing threat of discrimination

  from the Defendant’s non-compliance with the ADA with respect to this app as described above.

  Plaintiff has reasonable grounds to believe that she will continue to be subjected to discrimination

  in violation of the ADA by the Defendant. Plaintiff desires to access the app to avail herself of the

  benefits, advantages, goods and services therein, and/or to assure herself that this app is in

  compliance with the ADA so that she and others similarly situated will have full and equal

  enjoyment of the app without fear of discrimination.

            13.   The ADA expressly contemplates the type of injunctive relief that Plaintiff seeks in

  this action. The ADA provides, in part:

                  [i]n the case of violations of . . . this title, injunctive relief shall include an
                  order requiring the . . . modification of a policy . . .

  42 U.S.C. § 12188(a)(2).

            14.      Therefore, Plaintiff seeks a declaration that Defendant’s app violates federal law

  as described and an injunction requiring Defendant to modify its app so that it is fully accessible

  to, and independently usable by, blind or visually impaired individuals. Plaintiff further requests

  that the Court retain jurisdiction of this matter for a period to be determined to ensure that

  Defendant comes into compliance with the requirements of the ADA and to ensure that Defendant



                                                      4
Case 1:19-cv-23812-MGC Document 1 Entered on FLSD Docket 09/12/2019 Page 5 of 12



  has adopted and is following an institutional policy that will, in fact, cause Defendant’s app to

  remain in compliance with the law.

                                    JURISDICTION AND VENUE

          15.     This Court has federal question jurisdiction pursuant to 28 U.S.C. §1331 and 42

  U.S.C. § 12188.

          16.     Plaintiff’s claims asserted herein arose in this judicial district and Defendant does

  substantial business in this judicial district where it has multiple physical locations.

          17.     Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(1) and (2) in that

  this is the judicial district in which Defendant resides, and in which a substantial part of the acts

  and omissions giving rise to the claims occurred.

          18.     This Court has personal jurisdiction over INTERCONTINENTAL HOTELS GROUP

  RESOURCES, LLC, pursuant to, inter alia, Florida’s long arm statute F.S. § 48.193, in that

  Defendant: (a) operates, conducts, engages in, and/or carries on a business or business ventures

  (s) in Florida and/or has an office or agency in Florida; (b) has committed one or more tortious

  acts within Florida; (c) was and/or is engaged in substantial and not isolated activity within Florida;

  and/or (d) has purposely availed itself of Florida’s laws, services and/or benefits and therefore

  should reasonably anticipate being hailed into one or more of the courts within the State of Florida.

                                                PARTIES

          19.     Plaintiff, Windy Lucius, is and, at all times relevant hereto, was a resident of the

  State of Florida. Plaintiff is and, at all times relevant hereto, has been legally blind and is therefore

  a member of a protected class under the ADA, 42 U.S.C. § 12102(2) and the regulations

  implementing the ADA set forth at 28 CFR §§ 36.101 et seq.

          20.     Defendant INTERCONTINENTAL HOTELS GROUP RESOURCES, LLC owns,




                                                     5
Case 1:19-cv-23812-MGC Document 1 Entered on FLSD Docket 09/12/2019 Page 6 of 12



  operates and maintains a hotel called IHG, in the Southern District of Florida either through

  franchisees, affiliates, partners or other entities. Defendant owns and/or operates a website for the

  Hotel’s physical location, which offers such services to the public, as listing available rooms,

  amenities, making reservations, providing dining options and local area attractions and locating

  the physical location of the physical place of lodging. Defendant also offers those items to the

  public through its app. Defendant’s hotels and accompanying app work collectively and are public

  accommodations pursuant to 42 U.S.C. § 12181(7)(E).

                                                FACTS

         21.     Defendant owns, operates and controls an app from which it allows users to make

  online reservations. Defendant offers these same services from their corresponding brick and

  mortar locations. Defendant’s app also helps users locate hotels, view pricing and specials, and a

  variety of other functions.

         22.     Defendant’s app is a nexus to a place of public accommodation pursuant to 42

  U.S.C. § 12181(7)(E). Therefore, under the ADA, Defendant must ensure that individuals with

  disabilities have access to full and equal enjoyment of the goods and services offered on its app.

         23.     Blind and visually impaired individuals may access apps by using accessibility

  features in conjunction with screen reader software that converts text to audio. Screen reader

  software provides the primary method by which a visually impaired person may independently use

  the internet. Unless the app is designed to be accessed with screen reader software, visually

  impaired individuals are unable to fully access app and the information, products, and services

  available through the app.

         24.     The international app standards organization, W3C, has published WCAG 2.1 A

  and WCAG 2.1 AA (Version 2.0 of the Web Content Accessibility Guidelines). WCAG 2.1 A and




                                                   6
Case 1:19-cv-23812-MGC Document 1 Entered on FLSD Docket 09/12/2019 Page 7 of 12



  WCAG 2.1 AA provide widely accepted guidelines for making apps accessible to individuals with

  disabilities and compatible with screen reader software. These guidelines have been endorsed by

  the United States Department of Justice and numerous U.S. District Courts.

         25.     Plaintiff is legally blind and uses VoiceOver screen reader software (hereinafter,

  “Plaintiff’s software”) in order to access app content. Plaintiff’s software is the most popular screen

  reader software utilized worldwide by visually impaired individuals for Apple tablets and phones.

         26.     Despite several attempts, Defendant’s app did not integrate with Plaintiff’s

  software, nor was there any function within the app to permit access for visually impaired

  individuals through other means. Her attempts to make reservations and explore the hotel’s

  amenities were rendered futile because the app was inaccessible. Therefore, Plaintiff was denied

  the full use and enjoyment of the goods and services available on Defendant’s app as a result of

  access barriers on the app. VoiceOver users are unable to select a room rate by swiping. They must

  be able to see and physically click on the rate they want, which is impossible for blind users.

  Available offers are shown as images that are not labeled.

         27.     Defendant’s app does not meet the WCAG 2.1 A level of accessibility. As to WCAG

  guideline 1.3.1 – Info and Relationships, information, structure, and relationships conveyed

  through presentation can be programmatically determined or are also available in text. Here, the

  image selector is not properly associated with the images themselves. VO users hear "page 1 of 5"

  without a description. As to WCAG guideline 1.3.2 – Meaningful Sequence, the content should be

  provided in a meaningful order. Here, the information for room type choices is not read

  sequentially and it is mixed with the long names provided for each element, the experience is

  confusing. “Bed type_accessibility_zero one bed, bed price_accessibility_zero one-hundred-

  fourty-five U.S. dollars, from_label_accessibility_zero from.” As to WCAG guideline 2.1.1 –



                                                    7
Case 1:19-cv-23812-MGC Document 1 Entered on FLSD Docket 09/12/2019 Page 8 of 12



  Keyboard, the app must be accessible by keyboard only (no mouse or other pointing device). Here,

  the increment and decrement buttons for room options are not accessible via keyboard-only. As to

  WCAG guideline 2.1.2 – No Keyboard Trap, the app should not trap keyboard users (must ensure

  users are not trapped in content and can move to and from components as well as focus with only

  a keyboard). Here, when reaching the “Select a Rate” page, focus moves down the page to the card

  for the first choice. Focus then moves to the title and gets stuck in a loop between the first title and

  a restrictions label. This prevents VoiceOver users from moving forward. As to WCAG guideline

  2.5.3 – Label in Name, any component that has text or images of text should have an accessible

  name shown in visible text. Here, the visible text is not read as the label for this component. It

  reads as “Interact ad, interact ad.” As to WCAG guideline 4.1.2 – Name, Role, Value, all elements

  should be built for accessibility. Here, many button elements have very specific accessible names,

  which may lead to a confusing experience for the user. “Left menu standard sell_sell

  label_accessibility_stays.” Other buttons such as the “Alerts” button, do not have a label.

           28.    Defendant’s app does not meet the WCAG 2.1 AA level of accessibility. As to

  WCAG guideline 1.3.5 – Identify Input Purpose, the input fields must have an appropriate

  autocomplete feature. Here, a full keyboard is shown for mobile number entry, rather than a

  numbers-only keyboard. As to WCAG guideline 2.4.6 – Headings and Labels, headings and labels

  should be clear. Here, titles and labels all seem to be given long names, with many underscores

  and the word accessibility attached to them. While it makes the title or label more specific, it makes

  the overall experience overwhelming and the user must work harder to decipher the heading or

  label.

           29.    By failing to adequately design and program its app to accurately and sufficiently

  integrate with VoiceOver, Defendant has discriminated against Plaintiff and others with visual




                                                     8
Case 1:19-cv-23812-MGC Document 1 Entered on FLSD Docket 09/12/2019 Page 9 of 12



  impairments on the basis of a disability by denying them full and equal enjoyment of the app, in

  violation of 42 U.S.C. § 12182(a) and C.F.R. § 36.201.

          30.    As a result of Defendant’s discrimination, Plaintiff was unable to use Defendant’s

  app and suffered an injury in fact including loss of dignity, mental anguish and other tangible

  injuries.

          31.    The barriers on the app have caused a denial of Plaintiff’s full and equal access

  multiple times in the past, and now deter Plaintiff from attempting to use Defendant’s app.

          32.    If Defendant’s app were accessible, Plaintiff could independently research, review

  and reserve a room from Defendant’s hotels online, as well as utilize the other functions on the

  app.

          33.    Plaintiff believes that although Defendant may have centralized policies regarding

  the maintenance and operation of its app, Defendant has never had a plan or policy that is

  reasonable calculated to make its app fully accessible to, and independently usable by, people with

  visual impairments.

          34.    Without injunctive relief, Plaintiff and other visually impaired individuals will

  continue to be unable to independently use Defendant’s app in violation of their rights under the

  ADA.

                                   SUBSTANTIVE VIOLATION

                          (Title III of the ADA, 42 U.S.C. § 12181 et seq.)

          35.    The allegations contained in the previous paragraphs are incorporated by reference.

          36.    Section 302(a) of Title III of the ADA, 42 U.S.C. § 12101 et seq., provides: “No

  individual shall be discriminated against on the basis of a disability in the full and equal enjoyment

  the goods, facilities, privileges, advantages or accommodations of any place of public



                                                    9
Case 1:19-cv-23812-MGC Document 1 Entered on FLSD Docket 09/12/2019 Page 10 of 12



   accommodation by any person who owns, leases (or leases to), or operates a place of public

   accommodation.” 42 U.S.C. § 12182(a).

          37.     Defendant’s hotels and accompanying app are public accommodations within the

   definition of Title III of the ADA, 42 U.S.C. § 12181(7)(E).

          38.     Under Section 302(b)(2) of Title III of the ADA, it is unlawful discrimination to

   deny individuals with disabilities the opportunity to participate in or benefit from the goods,

   services, facilities, privileges, advantages or accommodations of an entity. 42 U.S.C. §

   12182(b)(1)(A)(i).

          39.     Under Section 302(b)(2) of Title III of the ADA, it is unlawful discrimination to

   deny individuals with disabilities the opportunity to participate in or benefit from the goods,

   services, facilities, privileges, advantages or accommodations, which is equal to the opportunities

   afforded to other individuals. 42 U.S.C. § 12182(b)(1)(A)(ii).

          40.     Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also

   includes, among other things:

                  a failure to make reasonable modifications in policies, practices or
                  procedures, when such modifications are necessary to afford such goods,
                  services, facilities, privileges, advantages or accommodations to individuals
                  with disabilities, unless the entity can demonstrate that making such
                  modifications would fundamentally alter the nature of such goods, services,
                  facilities, privileges, advantages or accommodations; and a failure to take
                  such steps as may be necessary to ensure that no individual with a disability
                  is excluded, denied services, segregated or otherwise treated differently
                  than other individuals because of the absence of auxiliary aids and services,
                  unless the entity can demonstrate that taking such steps would
                  fundamentally alter the nature of good, service, facility, privilege,
                  advantage or accommodation being offered or would result in an undue
                  burden.

   42 U.S.C. § 12182(b)(2)(A)(ii) (iii); see also 28 C.F.R. § 36.303(a).

          41.     Title III requires that “[a] public accommodation shall furnish appropriate auxiliary



                                                   10
Case 1:19-cv-23812-MGC Document 1 Entered on FLSD Docket 09/12/2019 Page 11 of 12



   aids and services where necessary to ensure effective communication with individuals with

   disabilities.” 28 C.F.R. § 36.303(c)(1). The regulations set forth numerous examples of “auxiliary

   aids and services,” including “…accessible electronic and information technology; or other

   effective methods of making visually delivered materials available to individuals who are blind or

   have low vision.” 28 C.F.R. § 36.303(b).

          42.     The acts alleged herein constitute violations of Title III of the ADA, and the

   regulations promulgated thereunder. Plaintiff, who is legally blind and has a disability that

   substantially limits the major life activity of seeing within the meaning of 42 U.S.C. §§

   12102(1)(A) and (2)(A), has been denied full and equal access to Defendant’s app. Plaintiff has

   not been afforded the goods, services, privileges and advantages that are provided to other patrons

   who are not disabled, and/or has been provided goods, services, privileges and advantages that are

   inferior to those provided to non-disabled persons. These violations are ongoing as Defendant has

   failed to make any prompt and equitable changes to its app and policies in order to remedy its

   discriminatory conduct.

          43.     Pursuant to 42 U.S.C. 12188 and the remedies, procedures and rights set forth and

   incorporated therein, Plaintiff, on behalf of herself and on behalf of others similarly situated

   requests relief as set forth below.

                                         PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, on behalf of herself and others similarly situated prays for:

          a.      A Declaratory Judgment that at the commencement of this action Defendant was
                  in violation of the specific requirements of Title III of the ADA described above,
                  and the relevant implementing regulations of the ADA, in that Defendant took no
                  action that was reasonably calculated to ensure that its app is fully accessible to,
                  and independently usable by, blind individuals;

          b.      A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR § 36.504
                  (a) which directs Defendant to take all steps necessary to brings its app into full


                                                   11
Case 1:19-cv-23812-MGC Document 1 Entered on FLSD Docket 09/12/2019 Page 12 of 12



                compliance with the requirements set forth in the ADA, and its implementing
                regulations, so that its app is fully accessible to, and independently usable by, blind
                individuals, and which further directs that the Court shall retain jurisdiction for a
                period to be determined to ensure that Defendant has adopted and is following an
                institutional policy that will in fact cause Defendant to remain fully in compliance
                with the law;

         c.     Payment of costs of suit;

         d.     Payment of reasonable attorneys’ fees, pursuant to 42 U.S.C. § 12205 and 28 CFR
                § 36.505; and,

         e.     The provision of whatever other relief the Court deems just, equitable and
                appropriate.

   Dated: September 12, 2019


                                               Respectfully submitted,

                                               /s/ J. Courtney Cunningham
                                               J. Courtney Cunningham, Esq.
                                               J. COURTNEY CUNNINGHAM, PLLC
                                               FBN: 628166
                                               8950 SW 74TH Court, Suite 2201
                                               Miami, FL 33156
                                               T: 305-351-2014
                                               cc@cunninghampllc.com




                                                  12
